Name: 92/323/EEC: Commission Decision of 10 June 1992 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Poland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  agricultural activity;  means of agricultural production;  tariff policy
 Date Published: 1992-06-30

 Avis juridique important|31992D032392/323/EEC: Commission Decision of 10 June 1992 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Poland Official Journal L 177 , 30/06/1992 P. 0018 - 0034 Finnish special edition: Chapter 11 Volume 19 P. 0199 Swedish special edition: Chapter 11 Volume 19 P. 0199 COMMISSION DECISION of 10 June 1992 concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Poland (92/323/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon the import of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) N ° 3763/91 (2), and in particular Article 8 thereof, Whereas the geographical proximity of Poland to the Community has implications for trade in live animals; Whereas following Community veterinary missions it appears that the animal health situation in Poland is controlled by veterinary services which, although currently in the process of reorganization, can nevertheless offer satisfactory guarantees concerning diseases which might be transmitted through the import of domestic animals of the bovine or porcine species; Whereas the responsible veterinary authorities of Poland have confirmed that Poland has during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, bovine spongiform encephalopathy, vesicular stomatitis, bluetongue, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease, vesicular exanthema and 'pig reproductive and respiratory syndrome` and that no vaccinations have been carried out against any of those diseases, other than foot-and-mouth disease and classical swine fever, during the past 12 months; Whereas the responsible veterinary authorities of Poland have undertaken to notify the Commission and the Member States, by telex or telefax, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the Polish import rules concerning bovine animals or swine or the semen or embryos thereof; Whereas bovine tuberculosis and brucellosis have been eradicated from Poland, vaccination against bovine brucellosis is not permitted and the measures taken by the responsible authorities of Poland to prevent a recrudescence of these diseases are sufficient to equate the status of Polish herds, other than those under official restriction, with that of herds in the Community having the status of officially tuberculosis-free or officially brucellosis-free; Whereas the responsible veterinary authorities of Poland have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer; Whereas certain Member States, because of their particular animal health situation concerning foot-and-mouth disease, are authorized to apply special provisions in respect of animals originating within the Community and should therefore also be authorized to apply similar provisions in respect of animals imported from Poland and whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas the responsible veterinary authorities of Poland have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported into Poland unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirement of Directive 72/462/EEC, including any relevant subsidiary decisions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 11. Without prejudice to paragraphs 2 and 4, Member States shall authorize the import from Poland of the following animals: (a) domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A to this Decision and which are accompanied by such a certificate; (b) domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B to this Decision and which are accompanied by such a certificate; and, from a date to be decided according to theprocedure laid down in Article 29 of Directive 72/462/EEC, but not earlier than 12 months after the date on which vaccination against classical swine fever has been officially prohibited in Poland: (c) domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate in Annex C to this Decision and which are accompanied by such a certificate; (d) domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate in Annex D to this Decision and which are accompanied by such a certificate. 2. Member States shall authorize the import from Poland of the domestic animals of the bovine or porcine species indicated in paragraph 1 which have been imported into Poland only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC (1) in so far as it covers domestic animals of these species and only if the import was made in accordance with veterinary conditions at least as strict as the requirements of Chapter II of Directive 72/462/EEC, including any relevant subsidiary decisions. 3. Member States shall require that animals which are submitted to tests in application of this Decision are continuously isolated under conditions approved by an official veterinarian of Hungary from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading. 4. Member States shall permit the entry onto their territory from Poland of bovine animals only if such animals: (a) come from herds declared by the veterinary authorities of Poland to be enzootic bovine leukosis-free as defined in Annex E to this Decision and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic bovine leukosis carried out according to the Protocol in Annex I to Commission Decision 91/189/EEC (2); or(b) are intended for meat production, are not more than 30 months of age, come from herds which are included in a national programme for the eradication of enzootic bovine leukosis and in which there has been no evidence whatever of that disease for at least two years and are permanently marked as described in Annex F to this Decision; or(c) come from herds which are included in a national programme for the eradication of enzootic bovine leukosis, are consigned directly to a slaughterhouse and are slaughtered within three working days of their arrival there. In the case of the animals referred to at (b) and (c), Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds. 5. Member States shall not authorize the import of domestic animals of the bovine or porcine species other than as indicated in this Article. Article 2Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tuberculosis, brucellosis, foot-and-mouth disease, anthrax, rinderpest, contagious bovine pleuropneumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply in respect of animals imported from Poland such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and approved by the Commission, for the eradication, prevention or control of such disease. As a temporary measure until 31 December 1992, Member States may apply this Article in respect of national programmes which have been submitted to but not yet approved by the Commission but in that case they must, without delay, provide the Commission and the other Member States with details of the relevant health conditions. Article 31. Member States shall, until 1 July 1992, make the introduction onto their territory of bovine or porcine animals from Poland subject to the following conditions: - a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease, - a guarantee, in the case of bovines, that the animals to be imported have reacted negatively to a foot-and-mouth virus test carried out by the laryngo-pharyngeal scrape method (probang test), - a guarantee that the animals to be imported have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies, - a guarantee that the animals to be imported have been isolated for at least 14 days at a quarantine station in Poland under the surveillance of an official veterinarian, that no animal on the premises of isolation has been vaccinated against foot-and-mouth disease during the 21 days preceding export and that no animal other than those forming part of the consignment has been introduced to the premises of isolation during the same period, - quarantine on the territory of the importing Member State or elsewhere for a period of 21 days. However, Member States which practised vaccination against foot-and-mouth disease on 31 December 1990 and which subsequently ceased such vaccination may, as a transitional measure, accept animals from Poland without requiring the guarantees set out above provided that the animals either were not vaccinated or, in the case of bovines only, were vaccinated before the date on which vaccination officially ceased in the importing Member State. 2. Member States hall, after 1 July 1992, make the introduction onto their territory of bovine or porcine animals from Hungary subject to a guarantee that the animals to be imported have not been vaccinated against foot-and-mouth disease. 3. Member States shall make the introduction onto their territory of pigs from Poland subject to a guarantee that have not been vaccinated against classical swine fever and, in the case of pigs intended for breeding or production, a guarantee that they have shown a negative result to a test for the antibody produced by the virus of classical swine fever. Article 4A Member State shall, in respect of a consignment of animals from Poland arriving onto its territory, take such measures as it may deem necessary including rejection, quarantine, slaughter, destruction or the application of tests to preserve the animal health status of the Community. The Member State shall, without delay, notify the Commission and the Polish authorities of the reasons for such measures. Article 5The Decision shall apply from 30 days following its notification to the Member States. Article 6This Decision is addressed to the Member States. Done at Brussels, 10 June 1992. For the CommissionRay MAC SHARRYMember of the Commission(1) OJ N ° L 302, 31. 12. 1972, p. 28. (2) OJ N ° L 356, 24. 12. 1991, p. 1. (1) OJ N ° L 146, 14. 6. 1979, p. 15. (2) OJ N ° L 96, 17. 4. 1991, p. 1.